Citation Nr: 0611411	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  98-07 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran testified at a hearing before the undersigned Law 
Judge in February 1999.

This matter was previously before the Board in September 
1994, June 1999, September 2003, and September 2004.  

This matter is remanded to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board notes that following the issuance of its September 
2004 remand, the veteran submitted a statement from his 
private physician, A. Adham, M.D., which indicated that he 
was being seen for several diagnoses, including severe 
swelling of the right leg due to injury received in service 
from metal fragments causing phlebitis and severe leg pains.  
VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  While 
the AMC, in its September 2005 supplemental statement of the 
case, related the veteran's right leg swelling to non-service 
connected vascular disease, adjudication must be determined 
based upon independent medical judgment, rather than the 
superimposed judgment of the adjudicator.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The last comprehensive VA examination afforded the veteran 
occurred in August 1999.

Treatment records from Dr. A. Adham are not part of the 
claims folder.  VA is required to obtain these records.  
38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet 
App 204 (1994)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records of all treatment for 
the veteran's right leg disability from 
Abdallah Adham, M.D., 3946 South Buckner 
Blvd., Dallas, Texas, 75227. 

2.  Schedule the veteran for a VA gunshot 
wound examination to determine the 
severity of his service-connected shell 
fragment wounds of the right leg.  All 
necessary tests and studies, including 
range of motion testing reported in 
degrees of arc and X-rays studies, should 
be performed and all findings should be 
reported.  The claims folder must be made 
available to the examiner for review.

The examiner should note whether there is 
loss of fascia or muscle substance, 
impairment of muscle tonus; and if 
present, the severity of these 
conditions, and note the muscles 
involved.

The examiner should report whether there 
is loss of muscle power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, or 
uncertainty of movement; and note the 
muscle affected by these symptoms.

The examiner should comment on the 
location, size, and condition of the 
shell fragment wound scar(s).  

These findings are needed to rate the 
disability in accordance criteria 
contained in the rating schedule.  It is 
therefore important that they be included 
in the examination report.

The veteran is advised that failure to 
report for the scheduled examination 
could result in the denial of the claim.  
38 C.F.R. § 3.655 (2005).

3.  After completion of the above, 
readjudicate the claim.  If it is not 
fully granted, issue a supplemental 
statement of the case.  Thereafter, 
return the case to the Board, if 
otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


